UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-52672 ChinaNet Online Holdings, Inc. (Exact name of registrant as specified in its charter) Nevada 20-4672080 (State or other jurisdiction of incorporation or organization) (I.R.S. EmployerIdentification No.) No.3 Min Zhuang Road, Building 6, Yu Quan Hui Gu Tuspark, Haidian District, Beijing, PRC 100195 (Address of principal executive offices) (Zip Code) +86-10-5160-0828 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days: Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filer (Do not check if a smaller reporting company) o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x As of May 21, 2012 the registrant had22,186,540 shares of common stock outstanding. TABLE OF CONTENTS PART I. FINANCIAL INFORMATION PAGE Item 1. Financial Statements Consolidated Balance Sheets as of March 31, 2012 (Unaudited) and December 31, 2011 F1-F2 Consolidated Statements of Operations and Comprehensive (Loss)/Income for the Three Months Ended March 31, 2012 and 2011 (Unaudited) F3-F4 Consolidated Statements of Cash Flowsfor the Three Months Ended March 31, 2012 and 2011 (Unaudited) F5-F6 Notes to Consolidated Financial Statements (Unaudited) F7-F30 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 31-47 Item 3. Quantitative and Qualitative Disclosures About Market Risk 47 Item 4. Controls and Procedures 47 PART II. OTHER INFORMATION Item 1. Legal Proceedings 48 Item 1A. Risk Factors 48 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 48 Item 3. Defaults Upon Senior Securities 48 Item 4. Mine Safety Disclosures 48 Item 5. Other Information 48 Item 6. Exhibits 48 Signatures 49 PART I.FINANCIAL INFORMATION Item 1.Financial Statements CHINANET ONLINE HOLDINGS, INC. CONSOLIDATED BALANCE SHEETS (In thousands) March 31, December 31, (US $) (US $) (Unaudited) Assets Current assets: Cash and cash equivalents $ $ Accounts receivable, net Other receivables, net Prepayment and deposit to suppliers Due from related parties Contingent consideration receivables Other current assets Deferred tax assets-current - Total current assets Investment in and advance to equity investment affiliates Property and equipment, net Intangible assets, net Goodwill Deferred tax assets-non current 92 Total Assets $ $ Liabilities and Equity Current liabilities: Accounts payable * $ $ Advances from customers * Accrued payroll and other accruals * Due to equity investment affiliate * Due to related parties * 84 Payable for acquisition * Taxes payable * Other payables * Dividend payable - 5 Total current liabilities F-1 CHINANET ONLINE HOLDINGS, INC. CONSOLIDATED BALANCE SHEETS (CONTINUED) (In thousands, except for number of shares and per share data) March 31, December 31, (US $) (US $) (Unaudited) Long-term liabilities: Deferred tax liability-non current * Long-term borrowing from director Total Liabilities Commitments and contingencies Equity: Common stock (US$0.001 par value; authorized 50,000,000 shares; issued and outstanding 22,186,540 shares and 22,146,540 shares at March 31, 2012 and December 31, 2011, respectively) 22 22 Additional paid-in capital Statutory reserves Retained earnings Accumulated other comprehensive income Total ChinaNet Online Holdings, Inc.’s stockholders’ equity Noncontrolling interests Total equity Total Liabilities and Equity $ $ *All of the VIEs' assets can be used to settle obligations of its primary beneficiary. Liabilities recognized as a result of consolidating these VIEs do not represent additional claims on the Company’s general assets (Note 2). See notes to consolidated financial statements F-2 CHINANET ONLINE HOLDINGS, INC. CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE (LOSS)/INCOME (In thousands) Three Months Ended March 31, (US $) (US $) (Unaudited) (Unaudited) Sales From unrelated parties $ $ From related parties 15 Cost of sales Gross margin Operating expenses Selling expenses General and administrative expenses Research and development expenses Income from operations Other income (expenses) Interest income 5 1 Gain on deconsolidation of subsidiaries - Other (expenses)/income (1 ) 6 4 Income before income tax expense, equity method investments and noncontrolling interests Income tax expense (Loss)/income before equity method investments and noncontrolling interests ) Share of losses in equity investment affiliates ) ) Net (loss)/income ) Net (income)/loss attributable to noncontrolling interests ) 16 Net (loss)/income attributable to ChinaNet Online Holdings, Inc. ) F-3 CHINANET ONLINE HOLDINGS, INC. CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE (LOSS)/INCOME (CONTINUED) (In thousands, except for number of shares and per share data) Three Months Ended March 31, (US $) (US $) (Unaudited) (Unaudited) Net (loss)/income attributable to ChinaNet Online Holdings, Inc. $ ) $ Dividend of Series A convertible preferred stock - ) Net (loss)/income attributable to common stockholders of ChinaNet Online Holdings, Inc. $ ) $ Net (loss)/income ) Foreign currency translation gain Comprehensive (Loss)/Income $ ) $ Less: Comprehensive (loss)/income attributable to non-controlling interests ) Comprehensive (loss)/income attributable to ChinaNet Online Holdings, Inc. $ ) $ (Loss)/earnings per share (Loss)/earnings per common share Basic $ ) $ Diluted $ ) $ Weighted average number of common shares outstanding: Basic Diluted See notes to consolidated financial statements F-4 CHINANET ONLINE HOLDINGS, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) Three Months Ended March 31, (US $) (US $) (Unaudited) (Unaudited) Cash flows from operating activities Net (loss)/income $ ) $ Adjustments to reconcile net income to net cash provided by operating activities Depreciation and amortization Share-based compensation expenses 17 Share of losses in equity investmentaffiliates 47 Gain on deconsolidation of subsidiaries - ) Gain on disposal of property and equipment - (3 ) Deferred taxes ) ) Changes in operating assets and liabilities Accounts receivable ) ) Other receivables Prepayment and deposit to suppliers ) Due from equity investment affiliates - (8 ) Due from related parties 48 ) Other current assets ) ) Accounts payable ) Advances from customers ) Accrued payroll and other accruals ) ) Due to director - ) Due to related parties ) ) Other payables 18 39 Taxes payable Net cash provided by operating activities Cash flows from investing activities Purchases of vehicles and office equipment (9 ) ) Purchase of intangible assets - ) Project development deposit to a third party ) - Cash from acquisition of VIEs - 24 Cash effect on deconsolidation of VIEs - ) Long-term investment in and advance to equity investment affiliates - ) Net cash used in investing activities ) ) F-5 CHINANET ONLINE HOLDINGS, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (CONTINUED) (In thousands) Three Months Ended March 31, (US $) (US $) (Unaudited) (Unaudited) Cash flows from financing activities Cash investment contributed by noncontrolling interests - 74 Dividend paid to convertible preferred stockholders (5
